Digitally signed by
                                                                                Reporter of Decisions
                               Illinois Official Reports                        Reason: I attest to the
                                                                                accuracy and integrity
                                                                                of this document
                                      Appellate Court                           Date: 2017.01.27
                                                                                12:40:11 -06'00'




                 Barry v. St. Mary’s Hospital Decatur, 2016 IL App (4th) 150961



Appellate Court           STEPHAN BARRY, Individually and on Behalf of All Others
Caption                   Similarly Situated, Plaintiff-Appellant, v. ST. MARY’S HOSPITAL
                          DECATUR, an Illinois Not-for-Profit Corporation, Defendant-
                          Appellee.



District & No.            Fourth District
                          Docket No. 4-15-0961



Filed                     December 13, 2016



Decision Under            Appeal from the Circuit Court of Macon County, No. 14-CH-109; the
Review                    Hon. Thomas E. Little, Judge, presiding.



Judgment                  Affirmed.



Counsel on                Larry D. Drury (argued), of Larry D. Drury, Ltd., of Chicago, for
Appeal                    appellant.

                          Christopher M. Ellis (argued), Jon D. Robinson, and Shane M.
                          Mendenhall, of Bolen Robinson & Ellis, LLP, of Decatur, for
                          appellee.



Panel                     JUSTICE POPE delivered the judgment of the court, with opinion.
                          Justices Turner and Appleton concurred in the judgment and opinion.
                                             OPINION

¶1       This case arises out of a September 2013 automobile accident involving plaintiff, Stephan
     A. Barry, and a third-party tortfeasor. Following the accident, Barry received medical
     treatment from defendant, St. Mary’s Hospital Decatur, an Illinois not-for-profit corporation
     (St. Mary’s). Barry has health insurance through his employer from Consociate Health
     Insurance (Consociate). As part of an agreement with Private Healthcare Systems (PHS),
     Consociate receives a discount from St. Mary’s for the amount of Barry’s medical bills. Two
     of Barry’s three medical bills were submitted to Consociate for payment. The third bill was
     never submitted. While Consociate initially denied payment of the two bills on the grounds
     the injuries were caused by a third party, it later changed its position and paid those bills at
     the discounted rate. In the meantime, St. Mary’s filed liens against Barry’s then
     yet-to-be-determined personal injury settlement pursuant to the Health Care Services Lien
     Act (Lien Act) (770 ILCS 23/1 to 999 (West 2012)) for the full, i.e., nondiscounted, amount
     of all three bills.
¶2       In May 2014, Barry filed a seven-count complaint against St. Mary’s arguing, inter alia,
     the liens against his personal injury settlement were improper where St. Mary’s was
     obligated to bill his health insurance company. Following a motion by St. Mary’s, the trial
     court dismissed Barry’s complaint with prejudice pursuant to section 2-615 of the Code of
     Civil Procedure (Procedure Code) (735 ILCS 5/2-615 (West 2014)).
¶3       Barry appeals, arguing the trial court erred in dismissing his complaint where he
     sufficiently pleaded valid claims for (1) a violation of the Consumer Fraud and Deceptive
     Business Practices Act (Consumer Fraud Act) (815 ILCS 505/1 to 12 (West 2012)),
     (2) breach of contract, (3) “third-party beneficiary,” and (4) unjust enrichment. We affirm.

¶4                                    I. BACKGROUND
¶5      On September 5, 2013, Barry sought treatment at St. Mary’s for injuries sustained in a
     September 4, 2013, motor vehicle accident with a third party. The treatment resulted in three
     separate medical bills.

¶6                                           A. The First Bill
¶7       On September 16, 2013, St. Mary’s sent bill No. I-694329, for $2194, to Consociate
     pursuant to a Preferred Facility Agreement (Facility Agreement) between St. Mary’s and
     Consociate, which provides for a contractual discount in the amount of Barry’s medical bills
     incurred at St. Mary’s. On October 8, 2013, Consociate denied payment of the bill on the
     basis a third party caused the accident. On November 11, 2013, St. Mary’s sent the invoice
     and a lien notice to State Farm, i.e., the third-party tortfeasor’s insurance company. The lien
     was for the total amount of services absent any discount. On June 13, 2014, after Barry filed
     the complaint in this case, Consociate reversed course and paid bill No. I-694329 at the
     discounted rate of $830.14. The parties agree St. Mary’s has yet to release its lien regarding
     the first bill. As such, a lien for $2194 for bill No. I-694329 remains in place.




                                                -2-
¶8                                          B. The Second Bill
¶9          On September 19, 2013, St. Mary’s submitted a second bill, No. I-695643, for $1179, to
       Consociate. Consociate denied payment of the second bill on the same basis it initially
       denied the first bill. On January 9, 2014, St. Mary’s sent the invoice and corresponding lien
       to State Farm. The lien was for the total amount of services rendered absent any discount. On
       June 13, 2014, Consociate reversed its position and paid the discounted rate of $515.49. As
       with the first bill, St. Mary’s has not yet released the lien for the full amount of the second
       bill.

¶ 10                                         C. The Third Bill
¶ 11        The third medical bill, No. I-697978, was for $10,574 in services provided to Barry from
       September 13 to December 3, 2013. St. Mary’s maintains Barry told it on September 13,
       2013, to bill State Farm directly for these services. St. Mary’s submitted the bill and a notice
       of lien to State Farm on October 7, 2013.

¶ 12                                        D. Barry’s Complaint
¶ 13       On May 7, 2014, Barry filed a seven-count complaint on behalf of himself and those
       similarly situated. (We note St. Mary’s in fact submitted two of the three bills to Consociate
       prior to filing its liens. Accordingly, Barry’s claims regarding St. Mary’s failure to submit his
       bills to Consociate pertain only to the third bill, which all agree was never submitted.)
¶ 14       Count I alleged St. Mary’s violated the Consumer Fraud Act when it “fraudulently
       misrepresented, concealed, and/or omitted material facts to and from [Barry] as to the fact [it]
       would not accept [his] health insurance coverage, and/or would place a medical provider’s
       lien for services rendered with either the patient, the patient’s attorney, a third-party
       tortfeasor[,] or the third-party tortfeasor’s liability carrier.” According to Barry, his damages
       included a “loss from settlement of those funds claimed by St. Mary’s,” as well as “the
       diminished value of [his] health insurance policies by not receiving the benefit of insurance
       coverage for which [he] pay[s] a premium.”
¶ 15       Count II alleged the consent form Barry signed at the time of treatment, which authorized
       St. Mary’s to bill Consociate, was a contract breached by St. Mary’s when it placed a lien on
       his personal injury settlement instead of billing Consociate.
¶ 16       Count III alleged St. Mary’s committed the tort of outrage by failing to bill Consociate.
¶ 17       Count IV alleged St. Mary’s has been unjustly enriched by placing liens on Barry’s
       personal injury settlement.
¶ 18       Count V alleged a third-party beneficiary claim. According to Barry, St. Mary’s violated
       its agreement with Consociate by refusing to accept his health insurance and/or by placing
       liens on his personal injury settlement.
¶ 19       Count VI alleged St. Mary’s intentionally interfered with the contractual relationship
       between Barry and Consociate by refusing to honor Barry’s health insurance coverage.
¶ 20       Count VII sought an injunction to restrain St. Mary’s from continuing to refuse to accept
       his health insurance and/or from placing liens on his personal injury settlement.




                                                   -3-
¶ 21                              E. St. Mary’s Combined Motion
¶ 22       On July 30, 2014, St. Mary’s filed a combined section 2-615 motion to dismiss (735
       ILCS 5/2-615 (West 2014)) and section 2-1005 motion for summary judgment (735 ILCS
       5/2-1005 (West 2014)) pursuant to section 2-619.1 of the Procedure Code (735 ILCS
       5/2-619.1 (West 2014)).

¶ 23                                  1. St. Mary’s Motion To Dismiss
¶ 24       In the section 2-615 portion of its motion, St. Mary’s argued Barry’s complaint should be
       dismissed where it failed to state any valid causes of action because, according to Rogalla v.
       Christie Clinic, P.C., 341 Ill. App. 3d 410, 794 N.E.2d 384 (2003), it was entitled to assert a
       lien against State Farm pursuant to the Lien Act.
¶ 25       In response to St. Mary’s motion to dismiss, Barry argued Rogalla was factually
       distinguishable where differences existed in the terms of the discount contract in that case
       and the Facility Agreement between PHS and St. Mary’s in this case. Barry also argued
       Rogalla was contrary to two Second District cases (N.C. v. A.W., 305 Ill. App. 3d 773, 713
       N.E.2d 775 (1999), and Lopez v. Morley, 352 Ill. App. 3d 1174, 817 N.E.2d 592 (2004)), as
       well as a federal district court case (Falls v. Silver Cross Hospital & Medical Centers, No. 13
       C 695, 2013 WL 2112188 (N.D. Ill. May, 15, 2013)).

¶ 26                           2. St. Mary’s Motion for Summary Judgment
¶ 27        In the summary judgment portion of the motion and supporting memorandum of law, St.
       Mary’s took the position it did not have a contract directly with Consociate. Instead, it
       maintained it had a Facility Agreement with PHS. Under that agreement, St. Mary’s provided
       billing discounts to those insured through Consociate.
¶ 28        St. Mary’s attached a copy of the Facility Agreement to its motion. Section 7.2 of that
       agreement states, “[Consociate on behalf of PHS] will pay or arrange to pay [St. Mary’s] for
       Covered Care, as full compensation, the Preferred Payment Rate.” Section 7.3(b) provides St.
       Mary’s “will not bill or collect from the Covered Individual the difference between the
       Preferred Payment Rate agreed to in this Agreement and [St. Mary’s] regular billing rates.”
       Section 7.5 states, “if [Consociate] is other than primary under the coordination of benefits
       rules, [St. Mary’s] will accept from [Consociate], as payment in full, the amount which when
       added to amount received by [St. Mary’s] from any combination of other sources, equals one
       hundred percent (100%) of the Preferred Payment Rate.” Section 9.5 states, “nothing
       contained herein will be construed as, or be deemed to create, any rights or remedies in any
       party other than [St. Mary’s or PHS].”
¶ 29        St. Mary’s also attached a copy of the consent form Barry signed at the time he sought
       treatment at St. Mary’s. Section III(C) of that form assigns to St. Mary’s all of his rights
       under his health insurance coverage. Section III(D) of that form states, “I understand I am
       financially responsible for charges not covered in full or in part by [the] Authorizations in
       Section III(C).”
¶ 30        St. Mary’s provided an affidavit from Kathy Carter, the chief financial officer of Barry’s
       employer. Attached to that affidavit was Barry’s health insurance plan. According to that
       plan, Barry’s health insurance is intended to be excess coverage in the event Barry is injured
       by a third-party tortfeasor.


                                                  -4-
¶ 31       St. Mary’s argued section 7.5 of the Facility Agreement allowed it to bill State Farm
       directly for Barry’s treatment. It also argued section 9.5 showed Barry was not an intended
       third-party beneficiary of the Facility Agreement and therefore had no rights under that
       agreement.
¶ 32       In his response to the motion for summary judgment, Barry argued a question of fact
       existed regarding whether St. Mary’s breached the Facility Agreement with PHS when it
       failed to bill Consociate for Barry’s treatment and by placing the liens with State Farm for
       the full amount of the bills. Barry also contended he was an intended and direct third-party
       beneficiary of the discounted rates for the medical care he received.

¶ 33                                 F. Hearing on the Parties’ Motions
¶ 34        During the hearing on St. Mary’s motion to dismiss, St. Mary’s argued this case is
       entirely controlled by this court’s decision in Rogalla. According to St. Mary’s, Rogalla
       stands for the proposition “it is proper and appropriate for a health care provider to elect to
       file a lien as opposed to billing health insurance when a person is injured by the conduct of a
       third party.”
¶ 35        In response to St. Mary’s contention it did not have an obligation to bill his health
       insurance, Barry cited the general consent form he signed when he initially sought treatment
       at St. Mary’s. While Barry conceded the consent form “doesn’t specifically state that the
       hospital is definitively obligated to do the billing,” he also maintained its language “if not
       expressed[,] certainly implied that when somebody comes in and pays good money for
       insurance and substantial premiums that their health [insurance] carrier is going to be billed.”
¶ 36        Barry also cited the Facility Agreement between St. Mary’s and Consociate to argue St.
       Mary’s was “supposed to” submit his hospital bills to his insurance company. Barry
       maintained St. Mary’s was improperly circumventing the facility agreement. Specifically,
       Barry argued the following:
                    “So, they circumvent their own Facility Agreement where they know that they
                cannot balance bill. They cannot do it. So by sending the lien out to the third party
                tortfeasor or [his] insurance carrier *** they are effectively trying to get the 100
                percent recovery [they cannot get under the agreement because of its discount
                provision].”
¶ 37        At the conclusion of the hearing, the trial court took the matter under advisement.

¶ 38                                    G. Trial Court’s Decision
¶ 39      In its June 3, 2015, written order, the trial court granted St. Mary’s motion to dismiss.
       The court’s written order stated the following:
              “[H]aving considered the oral and written arguments of counsel, the relevant
              authorities, and being fully advised in the premises, the court removes this case from
              advisement and finds that Rogalla *** is dispositive of the issues set forth herein.”
       The court then allowed St. Mary’s section 2-615 motion and dismissed Barry’s complaint
       with prejudice. The court did not address the summary judgment portion of St. Mary’s
       combined motion.
¶ 40      On July 2, 2015, Barry filed a motion to vacate and/or to reconsider, which the trial court
       denied following an October 29, 2015, hearing.

                                                  -5-
¶ 41      This appeal followed.

¶ 42                                          II. ANALYSIS
¶ 43       On appeal, Barry argues the trial court erred in granting St. Mary’s motion to dismiss.
       Specifically, Barry contends his complaint states valid claims for (1) consumer fraud,
       (2) breach of contract, (3) “third-party beneficiary,” and (4) unjust enrichment.

¶ 44                                A. Propriety of St. Mary’s Liens
¶ 45       Barry’s complaint is predicated on his contention St. Mary’s wrongfully placed liens on
       his personal injury settlement. As such, we will first address the propriety of the liens.

¶ 46                        1. Whether St. Mary’s Was Required To Submit the
                              Third Bill to Consociate Prior To Filing a Lien
¶ 47       The crux of Barry’s complaint is his argument St. Mary’s was required to first bill his
       medical insurance before it could attach a lien on his personal injury settlement. Barry’s
       argument requires us to engage in an interpretation of the Lien Act.
¶ 48       When interpreting a statute, our primary objective is to give effect to the legislature’s
       intent. McVey v. M.L.K. Enterprises, LLC, 2015 IL 118143, ¶ 11, 32 N.E.3d 1112. The most
       reliable indicator of that intent is the language of the statute. McVey, 2015 IL 118143, ¶ 11,
       32 N.E.3d 1112. Statutory language is to be given its plain, ordinary, and popularly
       understood meaning and afforded its fullest meaning. In re Detention of Lieberman, 201 Ill.
       2d 300, 308, 776 N.E.2d 218, 223 (2002). When statutory language is unambiguous, we
       apply the language as written, without looking to other statutory interpretation tools. McVey,
       2015 IL 118143, ¶ 11, 32 N.E.3d 1112. Statutory construction is a question of law, which we
       review de novo. Bettis v. Marsaglia, 2014 IL 117050, ¶ 12, 23 N.E.3d 351.
¶ 49       Section 10(a) of the Lien Act, provides, in relevant part, the following:
               “Every health care professional and health care provider that renders any service in
               the treatment, care, or maintenance of an injured person *** shall have a lien upon all
               claims and causes of action of the injured person for the amount of the health care
               professional’s or health care provider’s reasonable charges up to the date of payment
               of damages to the injured person. The total amount of all liens under this Act,
               however, shall not exceed 40% of the verdict, judgment, award, settlement, or
               compromise secured by or on behalf of the injured person on his or her claim or right
               of action.” 770 ILCS 23/10(a) (West 2012).
¶ 50       The plain language of the Lien Act clearly permits St. Mary’s to place liens on all of
       Barry’s “claims and causes of action” for the amount of his hospital bills. The only
       limitations provided by the statute relate to the total amount recoverable from an injury
       settlement, i.e., 40%, and whether the provider’s charges are reasonable. Notably, the Lien
       Act does not limit a provider’s ability to place liens on a settlement to situations where the
       recipient of the treatment is without health insurance or where there is no agreement between
       the provider and insurer for a discounted rate. Barry attempts to read into the Lien Act the
       requirement a provider must first bill an injured party’s health insurance before pursuing a
       lien. The General Assembly could have included such language in the Lien Act, but it did
       not. We will not depart from the plain language of a statute by reading into it exceptions,

                                                  -6-
       limitations, or conditions the legislature did not itself express. See Petersen v. Wallach, 198
       Ill. 2d 439, 446, 764 N.E.2d 19, 23 (2002).
¶ 51        This interpretation is consistent with our decision in Rogalla. There, the plaintiff received
       medical services from Christie Clinic, P.C. (Christie), in connection with an automobile
       accident. Rogalla, 341 Ill. App. 3d at 412, 794 N.E.2d at 387. Christie had an agreement with
       PersonalCare, which operated the plaintiff’s health maintenance organization. Rogalla, 341
       Ill. App. 3d at 412, 794 N.E.2d at 387. That agreement provided Christie would receive a
       certain amount each month from PersonalCare, which would be considered full payment for
       all services provided to PersonalCare members. Rogalla, 341 Ill. App. 3d at 412, 794 N.E.2d
       at 387. As part of the agreement, Christie would not seek additional payment from
       PersonalCare members beyond copayments and deductibles. Rogalla, 341 Ill. App. 3d at 412,
       794 N.E.2d at 387. The agreement also contained a subrogation clause that provided Christie
       would have the right “ ‘to seek to recover charges incurred as a result of providing
       Medical/Hospital Services which are the liability of a third party.’ ” Rogalla, 341 Ill. App. 3d
       at 414, 794 N.E.2d at 389. The plaintiff’s personal injury lawsuit resulted in a settlement.
       While Christie did not seek payment directly from the plaintiff, it asserted a lien against the
       settlement proceeds pursuant to the Physicians Lien Act (770 ILCS 80/1 (West 2000)).
       Rogalla, 341 Ill. App. 3d at 412-13, 794 N.E.2d at 387.
¶ 52        At the time, the Physicians Lien Act, which has since been repealed and replaced by the
       current Lien Act, stated the following:
                “Every licensed physician practicing in this State who renders services by way of
                treatment to injured persons *** shall have a lien upon all claims and causes of action
                for the amount of his reasonable charges up to the date of payment of such damages.”
                770 ILCS 80/1 (West 2000).
¶ 53        The plaintiff argued the Physicians Lien Act did not apply where a “hold-harmless
       clause” of the agreement made her liable only for copayments and deductibles, which she
       maintained she had already paid. Rogalla, 341 Ill. App. 3d at 414, 794 N.E.2d at 389. The
       hold-harmless clause stated the following:
                    “ ‘Christie will look solely to PersonalCare for compensation for Covered
                Services provided to Members, except for copayments authorized by PersonalCare
                under the applicable Member Certificate relating to Medical Services set forth in
                Attachment B. *** Neither Christie, Christie Members, nor any authorized Health
                Services Contractor of Christie shall *** assert any claim for compensation against
                Members in excess of the copayments authorized by PersonalCare’s HMO.’ ”
                Rogalla, 341 Ill. App. 3d at 415, 794 N.E.2d at 389.
¶ 54        In finding Christie in fact had the right to seek a lien, the Rogalla court held the
       obligation to pay the medical expenses incurred because of the actions of a third-party
       tortfeasor belonged to the third-party tortfeasor and not the injured party. Rogalla, 341 Ill.
       App. 3d at 418, 794 N.E.2d at 392. The court noted, while the subrogation clause in
       Christie’s contract did not give Christie any new rights, it “reserve[d Christie’s] statutory
       right to seek relief from third-party tortfeasors.” Rogalla, 341 Ill. App. 3d at 418, 794 N.E.2d
       at 392. According to Rogalla, the hold-harmless clause was not violated because a
       physician’s lien amounts to a statutory claim against a fund of monies to be paid, not an
       action against a party. Rogalla, 341 Ill. App. 3d at 419-20, 794 N.E.2d at 392.


                                                   -7-
¶ 55        Barry argues this case is distinguishable from Rogalla because the Facility Agreement in
       the instant case does not contain a subrogation clause. However, the absence of such a clause
       is of no import because even without that clause, the provider still has the right to seek a lien
       pursuant to the Lien Act. Nothing in the plain language of the Lien Act indicates its
       applicability depends on the inclusion of a subrogation clause in an agreement between a
       provider and an insurer.
¶ 56        The plain language of the Lien Act notwithstanding, Barry also argues section 7.1 of the
       Facility Agreement required St. Mary’s to bill Consociate for the treatment he received.
       Section 7.1, titled “Submission of Claims,” states the following:
                     “[St. Mary’s] will submit claims for payment within sixty (60) days of furnishing
                health care services. [St. Mary’s] will follow the claims submission procedures
                contained in the administrative handbook(s).”
¶ 57        However, as argued by St. Mary’s, where, as here, a third-party tortfeasor is liable for the
       injuries, section 7.5, titled “Coordination of Benefits” provides the following:
                     “If [Consociate] is other than primary under the coordination of benefits rules, [St.
                Mary’s] will accept from [Consociate], as payment in full, the amount which when
                added to amounts received by [St. Mary’s] from any combination of other sources,
                equals one hundred percent (100%) of the [discounted rate] ***.”
¶ 58        Thus, when there is a third-party tortfeasor involved, St. Mary’s may seek payment from
       the third party first. In the event the amount recovered is less than 100% of the discounted
       rate from the third party, St. Mary’s is then entitled to seek the remaining amount from
       Consociate. This provision comports with section 45 of the Lien Act, which states the
       following:
                “Nothing in this Act shall be construed as limiting the right of a health care
                professional or health care provider, or attorney, to pursue collection, through all
                available means, of its reasonable charges for the services it furnishes to an injured
                person. Notwithstanding any other provision of law, a lien holder may seek payment
                of the amount of its reasonable charges that remain not paid after the satisfaction of
                its lien under this Act.” 770 ILCS 23/45 (West 2012).
¶ 59        Thus, St. Mary’s did not violate the terms of the Facility Agreement when it attempted to
       collect payment from the third party instead of Consociate.
¶ 60        Finally, Barry maintains the consent form he signed at the time he received treatment
       obligated St. Mary’s to bill Consociate. However, the consent form does not contain any
       language requiring St. Mary’s to bill a patient’s insurance before it can pursue a lien.
       Notably, during the hearing on St. Mary’s combined motion, Barry’s counsel conceded the
       consent form “doesn’t specifically state that the hospital is definitively obligated to do the
       billing.” Accordingly, Barry’s argument in this regard fails.
¶ 61        In sum, neither the Lien Act nor the consent form nor the Facility Agreement required St.
       Mary’s to bill Consociate prior to seeking a lien for the third bill.

¶ 62              2. Whether St. Mary’s May Maintain Liens for the First Two Bills
                    Where Those Bills Were Submitted to and Paid by Consociate
¶ 63      The liens for the first two bills were filed after those bills were submitted to and rejected
       by Consociate. For the reasons discussed in the section above, those liens were proper at the

                                                    -8-
       time they were filed. It was only after the liens were filed that Consociate reversed its
       position and paid them. Those payments occurred after Barry’s complaint was filed and were
       made at the discounted rate provided for by the Facility Agreement. The question becomes
       whether St. Mary’s may maintain liens for the first two bills after they were paid by
       Consociate. For the reasons that follow, we find it cannot.
¶ 64        In N.C., the plaintiff filed a personal injury action against the defendant based on injuries
       he sustained during an automobile accident. N.C., 305 Ill. App. 3d at 774, 713 N.E.2d at 775.
       The plaintiff’s hospital bills totaled $22,551. N.C., 305 Ill. App. 3d at 774, 713 N.E.2d at
       775. Plaintiff’s insurer paid the hospital $4200 in full payment of plaintiff’s medical bills,
       pursuant to an agreement providing for a discounted rate. N.C., 305 Ill. App. 3d at 774, 713
       N.E.2d at 775. The hospital then took a lien pursuant to the Lien Act against the plaintiff’s
       personal injury settlement. N.C., 305 Ill. App. 3d at 774, 713 N.E.2d at 776. The plaintiff
       filed a petition to adjudicate the lien. N.C., 305 Ill. App. 3d at 774, 713 N.E.2d at 776. The
       trial court determined the lien should be extinguished because the hospital’s contract with the
       plaintiff’s insurer precluded it from collecting more than the discounted rate. N.C., 305 Ill.
       App. 3d at 775, 713 N.E.2d at 776. Under that contract, the plaintiff was not liable for any
       amount, other than deductibles, coinsurance, and copayments, over what was paid by the
       insurer. N.C., 305 Ill. App. 3d at 775, 713 N.E.2d at 776.
¶ 65        In affirming the trial court’s judgment, the Second District found, because the contract
       between the hospital and the plaintiff’s insurance company extinguished the plaintiff’s debt,
       the hospital no longer had any lien rights, regardless of whether there was a recovery in the
       personal injury action. N.C., 305 Ill. App. 3d at 775, 713 N.E.2d at 776. The N.C. court
       reasoned, because “a lien is a legal claim upon the property of another for payment or in
       satisfaction of a debt,” “if there is no debt in the first instance, there is no need for a lien.”
       N.C., 305 Ill. App. 3d at 775, 713 N.E.2d at 776; see also Lopez, 352 Ill. App. 3d at 1181,
       817 N.E.2d at 599 (Second District reaffirming the decision in N.C.).
¶ 66        In this case, like the debt in N.C., the debt for the first two bills was paid in full by
       Consociate pursuant to the Facility Agreement at the discounted rate provided for in that
       agreement. Because there is no longer a debt owed to St. Mary’s for those two bills, liens for
       them can no longer be maintained. See N.C., 305 Ill. App. 3d at 775, 713 N.E.2d at 776.
       However, unlike the plaintiff in N.C., Barry never filed a petition to adjudicate the liens,
       choosing instead to file the complaint underlying this appeal. In its pleading and on appeal,
       St. Mary’s concedes the liens for the first two bills are no longer viable and has stated it does
       not intend to enforce them. Nevertheless, they remain an encumbrance on Barry’s personal
       injury settlement. St. Mary’s should voluntarily withdraw those liens. If not, Barry should
       file a petition to adjudicate the liens. Based on the representations of St. Mary’s and the
       findings herein, those liens should be extinguished. The debt for those bills was paid in full
       by Consociate. As such, those liens should be removed. See N.C., 305 Ill. App. 3d at 775,
       713 N.E.2d at 776.
¶ 67        With these findings in mind, we now turn to the trial court’s dismissal of Barry’s
       complaint.




                                                   -9-
¶ 68                               B. Dismissal of Barry’s Complaint
¶ 69                                      1. Standard of Review
¶ 70        The purpose of a section 2-615(a) motion to dismiss is to challenge the legal sufficiency
       of the complaint where defects are apparent on its face. Reynolds v. Jimmy John’s
       Enterprises, LLC, 2013 IL App (4th) 120139, ¶ 25, 988 N.E.2d 984. The question is
       “whether the facts alleged in the complaint, viewed in the light most favorable to the
       plaintiff, and taking all well-pleaded facts and all reasonable inferences that may be drawn
       from those facts as true, are sufficient to state a cause of action upon which relief may be
       granted.” Reynolds, 2013 IL App (4th) 120139, ¶ 25, 988 N.E.2d 984. “The complaint must
       be construed liberally and should only be dismissed when it appears that the plaintiff cannot
       recover under any set of facts.” Hartmann Realtors v. Biffar, 2014 IL App (5th) 130543,
       ¶ 14, 13 N.E.3d 350. Our review of the trial court’s order granting a motion to dismiss is
       de novo. Reynolds, 2013 IL App (4th) 120139, ¶ 25, 988 N.E.2d 984. Because we review the
       trial court’s judgment, not its rationale, we may affirm for any reason supported by the
       record, regardless of the basis cited by the trial court. In re Estate of Mankowski, 2014 IL
       App (2d) 140154, ¶ 40, 30 N.E.3d 1111.

¶ 71                                    2. Consumer Fraud Claim
¶ 72       Barry argues the trial court erred in dismissing his complaint where he sufficiently
       pleaded a valid claim for a violation of the Consumer Fraud Act. Specifically, Barry contends
       his complaint adequately alleged St. Mary’s had an undisclosed policy of sending a lien to
       the third-party tortfeasor’s insurance company for the entire amount of the bill instead of the
       discounted rate. Barry also alleged St. Mary’s did not inform Barry it was only entitled to
       receive the discounted rate for its bills under the terms of its agreement with Consociate and
       not the total amount of the bill. According to Barry’s allegations, St. Mary’s was required to
       submit billing invoices to Consociate for all treatment provided to Barry. Barry maintains
       this concealment is a deceptive act or practice under the Consumer Fraud Act.
¶ 73       To state a cause of action under the Consumer Fraud Act, a plaintiff must establish five
       elements: (1) a deceptive act or practice by the defendant, (2) the defendant’s intent that the
       plaintiff rely on the deception, (3) the deception occured in the course of conduct involving
       trade or commerce, (4) actual damage to plaintiff, and (5) proximate cause between the
       deception and the damage. Oliveira v. Amoco Oil Co., 201 Ill. 2d 134, 149, 776 N.E.2d 151,
       160 (2002); 815 ILCS 505/10a(a) (West 2012).
¶ 74       The Consumer Fraud Act defines a deceptive act as “the use or employment of any
       deception, fraud, false pretense, false promise, misrepresentation or the concealment,
       suppression or omission of any material fact.” 815 ILCS 505/2 (West 2012); DOD
       Technologies v. Mesirow Insurance Services, Inc., 381 Ill. App. 3d 1042, 1051-52, 887
       N.E.2d 1, 10 (2008). “A complaint stating a claim under the Consumer Fraud Act must state
       with particularity and specificity the deceptive [unfair] manner of defendant’s acts or
       practices, and the failure to make such averments requires the dismissal of the complaint.”
       (Internal quotation marks omitted.) Demitro v. General Motors Acceptance Corp., 388 Ill.
       App. 3d 15, 20, 902 N.E.2d 1163, 1168 (2009).
¶ 75       In this case, for the reasons stated supra ¶ 51, St. Mary’s did not violate the Lien Act at
       the time liens were placed on Barry’s personal injury settlement. Section 10b(1) of the
       Consumer Fraud Act, regarding its application, provides it shall not apply to “[a]ctions or

                                                 - 10 -
       transactions specifically authorized by laws administered by any regulatory body or officer
       acting under statutory authority of this State or the United States.” 815 ILCS 505/10b(1)
       (West 2012); see also Aurora Firefighter’s Credit Union v. Harvey, 163 Ill. App. 3d 915,
       922-23, 516 N.E.2d 1028, 1033-34 (1987) (finding the Consumer Fraud Act did not apply
       pursuant to section 10b(1)’s exemption, where the failure to make certain disclosures
       complied with the relevant disclosure requirements). Accordingly, Barry’s consumer fraud
       claim fails.

¶ 76                                   3. Breach of Contract Claim
¶ 77       Barry next argues the trial court erred in dismissing his complaint where he sufficiently
       pleaded a breach of contract claim. Specifically, Barry contends the consent form between
       Barry and St. Mary’s was a contract St. Mary’s breached by failing to submit the third bill to
       Consociate prior to pursuing a lien against his personal injury settlement. We disagree.
¶ 78       To establish a breach of contract, a plaintiff must show the existence of a valid and
       enforceable contract, performance of the contract by the plaintiff, breach of the contract by
       the defendant, and resulting injury to the plaintiff. Sherman v. Ryan, 392 Ill. App. 3d 712,
       732, 911 N.E.2d 378, 397 (2009).
¶ 79       In this case, the consent form does not contain any language requiring St. Mary’s to bill
       Barry’s health insurance before it can pursue a lien. In fact, Barry’s complaint does not allege
       such contractual language is contained in the consent form. Moreover, Barry’s counsel
       conceded the consent form “doesn’t specifically state that the hospital is definitively
       obligated to do the billing.” Indeed, nothing in the form indicates an intention to require St.
       Mary’s to bill Consociate for Barry’s medical bills. At most, the consent form simply
       authorizes St. Mary’s to bill Consociate. Because Barry has failed to demonstrate the
       existence of a contract with St. Mary’s, the trial court did not err in dismissing Barry’s breach
       of contract claim.

¶ 80                                 4. Third-Party Beneficiary Claim
¶ 81        Barry titled count V of his complaint “Third[-]Party Beneficiary.” In this claim, we
       understand Barry to be arguing St. Mary’s was bound by the terms of the contract it entered
       into with Consociate to treat patients per the contract’s coverage agreement because, as an
       insured individual, he is an intended or incidental third-party beneficiary of that contract.
       According to Barry, St. Mary’s breached the contract “by refusing to accept [his] health
       insurance coverage, and/or [by] placing liens on [his] personal injury recovery.” As damages,
       Barry alleged, inter alia, the loss of funds from his insurance settlement. We disagree.
¶ 82        “A third-party beneficiary may sue under a contract even when not a party to it, provided
       the benefit of the contract is direct to him, as opposed to being merely incidental.” Gallagher
       Corp. v. Russ, 309 Ill. App. 3d 192, 199-200, 721 N.E.2d 605, 612 (1999). “Only third
       parties who are direct beneficiaries have rights under a contract.” 155 Harbor Drive
       Condominium Ass’n v. Harbor Point Inc., 209 Ill. App. 3d 631, 646, 568 N.E.2d 365, 374
       (1991). “It is not enough that the third party will only reap incidental benefits from the
       contract.” 155 Harbor Drive Condominium, 209 Ill. App. 3d at 646, 568 N.E.2d at 374.
       Instead, “ ‘[t]he test is whether the benefit to the third person is direct to him or is but an
       incidental benefit to him arising from the contract.’ ” 155 Harbor Drive Condominium, 209
       Ill. App. 3d at 646, 568 N.E.2d at 374 (quoting Wheeling Trust & Savings Bank v. Tremco

                                                  - 11 -
       Inc., 153 Ill. App. 3d 136, 140, 505 N.E.2d 1045, 1048 (1987)). There is a strong
       presumption against conferring benefits to noncontracting third parties. See Estate of Willis v.
       Kiferbaum Construction Corp., 357 Ill. App. 3d 1002, 1007, 830 N.E.2d 636, 642 (2005).
       “ ‘ “In order to overcome that presumption, the implication that the contract applies to third
       parties must be so strong as to be practically an express declaration.” ’ [Citations.]” F.H.
       Paschen/S.N. Nielsen, Inc. v. Burnham Station, L.L.C., 372 Ill. App. 3d 89, 96, 865 N.E.2d
       228, 235 (2007).
¶ 83        In this case, section 9.5 of the Facility Agreement expressly states Barry is not an
       intended third-party beneficiary. Specifically, section 9.5, titled “Third Party Beneficiaries,”
       states the following:
                   “Nothing contained in this Agreement will be construed to make [PHS] or [St.
                Mary’s] *** liable to persons or entities not parties hereto in situations in which they
                would not otherwise be subject to liability, provided however, that [PHS] and [St.
                Mary’s] agree [Consociate] is a third party beneficiary to this Agreement. Except as
                provided in the preceding sentence, nothing contained here will be construed as, or be
                deemed to create, any rights or remedies in any party other than [PHS] or [St.
                Mary’s].”
¶ 84        Thus, the Facility Agreement makes it clear and unequivocal Barry was not a third-party
       beneficiary of the contract. Accordingly, Barry’s claim in this regard fails.

¶ 85                                     5. Unjust Enrichment Claim
¶ 86        Finally, Barry argues he adequately alleged St. Mary’s would be unjustly enriched by
       placing liens on his personal injury settlement.
¶ 87        To state a cause of action for unjust enrichment, a plaintiff must allege the defendant
       unjustly retained a benefit to the plaintiff’s detriment and the defendant’s retention violated
       the fundamental principles of justice, equity, and good conscience. HPI Health Care
       Services, Inc. v. Mt. Vernon Hospital, Inc., 131 Ill. 2d 145, 160, 545 N.E.2d 672, 679 (1989).
       Our supreme court has discussed the unjust enrichment concept as follows:
                    “Many unjust-enrichment cases involve ‘situations in which the benefit the
               plaintiff is seeking to recover proceeded directly from him to the defendant.’
               [Citation.] The situation in this case, however, is different in that the plaintiff is
               seeking recovery of a benefit that was transferred to the defendant by a third party. In
               such situations, courts have found that retention of the benefit would be unjust where
               (1) the benefit should have been given to the plaintiff, but the third party mistakenly
               gave it to the defendant instead [citation], (2) the defendant procured the benefit from
               the third party through some type of wrongful conduct [citation], or (3) the plaintiff
               for some other reason had a better claim to the benefit than the defendant [citation].”
               HPI Health Care, 131 Ill. 2d at 161-62, 545 N.E.2d at 679.
¶ 88        The first scenario does not apply in this case. For the reasons discussed supra ¶ 51,
       scenario two also does not apply. The question then necessarily becomes whether Barry has a
       better claim to the benefit, i.e., the portion of the settlement funds sought by the liens.
¶ 89        With regard to the third lien, St. Mary’s is seeking the value of the services it provided.
       Thus, it cannot be said St. Mary’s would be unjustly enriched by pursuing a lien for the third
       bill. Regarding the first two liens, St. Mary’s pursued them only after Consociate refused to


                                                  - 12 -
       pay the corresponding bills. After Barry filed his complaint, Consociate paid those bills. We
       recognize St. Mary’s has taken no action to remove those liens. However, we also note Barry
       did not move to amend his complaint to argue St. Mary’s would be unjustly enriched by
       maintaining the liens after Consociate paid the bills. As such, Barry’s complaint alleges only
       St. Mary’s improperly placed the liens on his settlement, which, for the reasons discussed, it
       did not. As a result, Barry’s complaint fails to allege a valid claim for unjust enrichment. The
       trial court did not err in dismissing Barry’s complaint.

¶ 90                                      III. CONCLUSION
¶ 91      For the reasons stated, we affirm the trial court’s judgment.

¶ 92      Affirmed.




                                                  - 13 -